NOTICE OF ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the communications filed on March 29, 2021.
The previous rejection of claim 29 under 35 USC 112(b) has been withdrawn in view of Applicants’ amendments.
The previous rejection of claims 25 and 27-29 under 35 USC 103 has been withdrawn in view of Applicants’ amendments.
Claims 1-2, 5-8, 11-12, 17-22, and 26-29 are pending and allowable.
Allowed Claims:  Claims 1-2, 5-8, 11-12, 17-22, and 26-29 are allowed, wherein claims 1, 7, and 26 are independent claims and the balance are their dependencies.
Reasons for Allowance:  With regard to claim 1, the prior art of record, alone or combined neither anticipates nor renders obvious a method comprising receiving, with a request processing system from a client computing device, a natural language request of a customer and device identifying data that uniquely identifies the client computing device, wherein the natural language request of the customer comprises a digitized spoken request of the customer; identifying, with the request processing system, based on the device identifying data received from the client computing device, a member profile for the customer that is bound to the client computing device; generating, with the request processing system, a transcription of the digitized spoken request that includes text representative of the digitized spoken request; determining, with the request 
With regard to claims 7 and 26, the prior art of record, alone or combined neither anticipates nor renders obvious systems comprising similar limitations.
Discussion of Prior Art:  US 2016/0285816 A1 to Schmid et al. is directed to a consumer-to-business messaging service that uses natural language processing to determine a response to a received message.  However, Schmid, alone or in 
US 2013/0311324 Al to Stoll et al. is directed to a method for enabling clickless purchasing in which commercial intent of a user is detected and a recommendation message is sent to the user that includes an option for the user to purchase a product.  However, Stoll, alone or in combination with other prior art, neither anticipates nor renders obvious claims 1, 7, and 26 and in particular the above-noted features.
US 6,078,886 to Dragosh et al. is directed to a method of operating an automatic speech recognition service.  However Dragosh, alone or in combination with other prior art, neither anticipates nor renders obvious claims 1, 7, and 26 and in particular the above-noted features.
US 9,875,494 B2 to Kalns et al. is directed to a virtual personal assistant application that analyzes user intents to personalize a user’s dialogue with the application.  However, Kalns, alone or in combination with other prior art, neither anticipates nor renders obvious claims 1, 7, and 26 and in particular the above-noted features.
US 10,297,249 B2 to Baldwin is directed to a voice user interface that recognizes conversational utterances and corrects misrecognitions based on subsequent utterances and/or responses.  However, Baldwin, alone or in combination with other prior art, neither anticipates nor renders obvious claims 1, 7, and 26 and in particular the above-noted features.
US 10,482,505 B2 to Adoni et al. is directed to determining if a communication from a client device indicates an intent to purchase an item and locating a sales assistant to assist the consumer in purchasing the item.  However, Adoni, alone or in combination with other prior art, neither anticipates nor renders obvious claims 1, 7, and 26 and in particular the above-noted features.
US 10,614,799 B2 to Kennewick, Jr. et al. is directed to predicting the intent of a natural language utterance based on language recognition and context information and determining a user request based on the predicted intent.  However, Kennewick, alone or in combination with other prior art, neither anticipates nor renders obvious claims 1, 7, and 26 and in particular the above-noted features.
The article entitled “Location Aware Question Answering based Product Searching in Mobile Handheld Devices,” by SK Alamgir Hossain, A.S.M. Mahfujur Rahman, Thomas T. Tran, and Abdulmotaleb El Saddik, Proceedings-IEEE International Symposium on Distributed Simulation and Real-Time Applications, DS-RT: 189-195, Institute of Electrical and Electronics Engineers Inc. (December 28, 2010), is directed to a user asking a question of a system as they would naturally ask another person while the system retrieves the search results based on the user’s location.  However, the article, alone or in combination with other prior art, neither anticipates nor renders obvious claims 1, 7, and 26 and in particular the above-noted features.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE MARIE GEORGALAS whose telephone number is (571)270-1258 E.S.T..  The examiner can normally be reached on Monday-Friday 8:30am-5:00pm.  


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARISSA THEIN can be reached on 571-272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on 

/Anne M Georgalas/
Primary Examiner, Art Unit 3625